 

PennyMac Financial Services, Inc.
2013 EQUITY INCENTIVE PLAN

Restricted Stock Unit

Award Agreement

This Agreement is dated as of                          , 2013, between PennyMac
Financial Services, Inc., a corporation organized under the laws of the State of
Delaware (the “Company”), and the individual identified in the table below (the
“Recipient”). 

Recipient     

Grant Date    

Vesting Commencement Date 

Number of RSUs Subject to

Continued Service    

Number of RSUs Subject to

Performance Components    

Total Number of RSUs    

Performance Period    

1.Grant of Restricted Stock Units.  Subject to the terms and conditions of this
Award Agreement and the Company’s 2013 Equity Incentive Plan, as the same may be
amended, modified, supplemented or interpreted from time to time (the “Plan”),
 including without limitation the vesting provisions set forth in Section 2, the
Company hereby grants to the Recipient, with effect as of the Grant Date
specified above, the above indicated number of restricted stock units (the
“RSUs”) to obtain (i) for each RSU that is subject to vesting based on continued
service, one fully paid and nonassessable share of Class A Common Stock, par
value $0.0001 per share, in the Company (the “Stock”), and (ii) for each RSU
that is subject to vesting based on the satisfaction of performance components,
one fully paid and nonassessable share of Stock if the Variance to Target is
[                                   ], all as set forth on Exhibit A attached
hereto, or such greater number (up to a maximum of [        ] shares of Stock)
or lesser number as is obtained by applying the sliding scale percentage factors
that are to be applied to the various performance components as set forth on
such Exhibit A. 

2.Vesting and Settlement.    

2.1The RSUs shall vest in accordance with the schedule set forth below. 

(a)    Vesting Based on Continued Service.  One-third (1/3) of the RSUs subject
to vesting based on continued service shall vest in a lump sum on each of
the first, second, and third anniversaries of the Vesting Commencement Date
specified above, subject to



A/75576823.3 

--------------------------------------------------------------------------------

 

the Recipient’s continued service through each such anniversary, with any
fractions rounded down except on the final installment.    The shares of Stock
earned as such RSUs vest will be transferred or issued to the Recipient (or his
or her estate, in the event of his or her death) promptly after the date they
vest, but in any event not later than the 15th day of the third month following
the end of the calendar year in which such RSUs become vested. 

(b)    Vesting Based on Performance Components.  The RSUs subject to vesting
based on satisfaction of performance components are subject to cumulative
achievement of goals based on the following performance components: (1) the
Company’s Earnings Per Share, (2) the Company’s Total Shareholder Return, and
(3) the Recipient’s Individual Effectiveness, in the amounts and each as further
described in Exhibit A attached hereto.  The RSUs subject to vesting based on
satisfaction of performance components shall vest in a lump sum on the date the
Committee determines that the goals based on the performance components have
been satisfied,  subject to the Recipient’s continued service through such date.
 The Recipient’s satisfaction of goals based on performance components shall be
determined by the Committee in its sole discretion.  The shares of Stock earned
as such RSUs vest will be transferred or issued to the Recipient (or his or her
estate, in the event of his or her death) promptly after they vest, but in any
event not later than the 15th day of the third month following the end of the
calendar year in which such RSUs become vested.  Notwithstanding anything to the
contrary in this Agreement, if any settlement of RSUs would otherwise result in
the issuance of a fractional share to the Recipient after aggregating all shares
and fractional shares to be issued to the Recipient in connection with such
settlement, then any such final fractional share shall be eliminated and the
Company shall pay to the Recipient, in lieu thereof, cash in an amount equal to
(i) the average closing price of a share of Stock during the 10 most recent
trading days prior to the date of issuance of the other shares issued in
settlement of such RSU, multiplied by (ii) such fractional amount.

2.2Until the RSUs vest and are issued pursuant to the terms of this Award
Agreement, the Recipient shall have no rights as a stockholder, such as the
right to vote or to receive dividends in respect of the Stock covered by this
Award. 

2.3The Recipient’s name shall be entered as the stockholder of record on the
books and records of the transfer agent for the Company with respect to the
Stock issuable pursuant to Section 2.1 only upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements of this Agreement and of
the Plan.  The determination of the Committee as to such compliance shall be
final and binding on the Recipient.  Notwithstanding anything to the contrary in
this Agreement, no Stock shall be issued in settlement of vested RSUs if the
issuance of such shares would constitute a violation of any applicable federal
or state securities law or other law or regulation.  As a condition to the
issuance of Stock to the Recipient pursuant to Section 2.1, the Company may
require the Recipient to make any representation or warranty to the Company at
the time vested Stock becomes issuable to the Recipient as in the opinion of
legal counsel for the Company may be required by any applicable law or
regulation, including the execution and delivery of an appropriate
representation statement.  Accordingly, the stock



A/75576823.3 

--------------------------------------------------------------------------------

 

certificates for the Stock issued pursuant to this Award may bear appropriate
legends restricting the transfer of the Stock.

3.Effect of Termination.     Unless otherwise expressly provided herein, no RSUs
shall vest following the date (the Recipient’s “Termination Date”), reasonably
fixed and determined by the Committee, of the voluntary or involuntary
termination of the Recipient’s employment or other association with all of the
Company and its Affiliates, for any or no reason whatsoever, including death or
disability and an entity ceasing to be an Affiliate of the Company; provided,
however, that military or sick leave shall not be deemed a termination of
employment or other association, if it does not exceed the longer of 90 days or
the period during which the Recipient’s reemployment rights, if any, are
guaranteed by statute or by contract.  As of the Recipient’s Termination Date,
all of the then unvested RSUs shall be forfeited by the Recipient or any
transferee.

4.Restrictions on Transfer.  The RSUs may not be assigned or transferred (by
operation of law or otherwise) except by will or the laws of descent and
distribution.

5.Miscellaneous.

5.1No Special Service Rights.  Nothing contained in this Award Agreement shall
confer upon the Recipient any right with respect to the continuation of his or
her employment or other association with the Company (or any Affiliate), or
interfere in any way with the right of the Company (or any Affiliate), subject
to the terms of any separate employment or consulting agreement or provision of
law or corporate articles or by-laws to the contrary, at any time to terminate
such employment or consulting agreement or to increase or decrease, or otherwise
adjust, the other terms and conditions of the Recipient’s employment or other
association with the Company and its Affiliates.

5.2Entire Agreement; Counterparts.  This Award Agreement, including the Plan,
constitute the entire agreement of the parties with respect to the subject
matter hereof.  This Award Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, taken
together, shall constitute one and the same instrument.  In making proof of this
Award Agreement it shall not be necessary to produce or account for more than
one such counterpart.

5.3Tax Consequences.The Company makes no representation or warranty as to the
tax treatment to the Recipient of receipt of these RSUs, and does not warrant to
the Recipient that all compensation paid or delivered to him or her for his or
her services will be exempt from, or paid in compliance with, Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder.  The Recipient should rely on his or her own tax
advisors for all such advice.

5.4Community Property.    To the extent the Recipient resides in a jurisdiction
in which community property rules apply, without prejudice to the actual rights
of the spouses as between each other, for all purposes of this Award Agreement,
the Recipient shall be treated as agent and attorney-in-fact for that interest
held or claimed by the Recipient’s spouse



A/75576823.3 

--------------------------------------------------------------------------------

 

with respect to these RSUs and the parties hereto shall act in all matters as if
the Recipient was the sole owner of these RSUs.  This appointment is coupled
with an interest and is irrevocable.    



6.Receipt of Plan.    The RSUs were awarded under the Plan, to which this Award
Agreement is subject in all respects, including without limitation the
adjustment and tax withholding provisions therein.  All capitalized terms used
in this Award Agreement and not otherwise defined shall have the meanings
ascribed thereto in the Plan. The Recipient has reviewed and understands the
Plan and this Award Agreement in their entirety, and has had an opportunity to
obtain the advice of counsel prior to executing this Award Agreement.  The
Recipient hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions arising under the
Plan or this Award Agreement.

IN WITNESS WHEREOF,  the Recipient and the Company have entered into this Award
Agreement as of the Grant Date.

 

 

PENNYMAC FINANCIAL SERVICES, INC.

By:__________________________________________________________

Signature of Recipient

Title:___________________________





A/75576823.3 

--------------------------------------------------------------------------------

 



 

 

Recipient:____________________________

 

 

Performance Period:____________________________

 

RSUs Subject to Performance

Components (“Grant”):________________________

 

Total Potential Shares if Maximum

Potential Components Satisfied:________________________

 

 

 

 

 

 

PFSI Equity Incentive Plan Performance Objectives - Chiefs Only

 

 

 

 

 

 

Award Components

Component

Comments

Target

% of Total

1.   Earnings Per Share

Transition period performance measurement period will be 7/1/13 - 12/31/15
cumulative EPS.  1/1/14 grants and thereafter will use three year cumulative EPS
performance measurement period.

10 quarter (July 1, 2013 - Dec 31, 2015) cumulative diluted EPS of $8.76

50%

2.  Total Shareholder Return (TSR)

TSR is defined as: return to an investor in common stock of the company assuming
any dividends are fully reinvested expressed as a percentage of the original
investment.  Transition period performance measurement period will be 7/1/13 -
12/31/15 cumulative TSR.  1/1/14 grants and thereafter will use three year
cumulative TSR performance measurement period.

50% cumulative return

50%

3.  Individual Effectiveness

Award “modifier” based on individual overall achievement of stated goals at
beginning of each of the three grant period years

5 - Outstanding

Multiplier

 

 

 

 

 

 

 

A/75576823.3 

--------------------------------------------------------------------------------

 

PennyMac Financial Services, Inc. 2013 EQUITY INCENTIVE PLAN

Restricted Stock Unit Award Agreement

Exhibit A

Pay-Out Scale for Component 1

Variance to Target

Factor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pay-Out Scale for Component 2

Variance to Target

Factor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Multiplier Scale for Component 3

Rating

Description

Factor

5

Outstanding

 

4

Exceeds Expectations

 

3

Meets Expectations

 

2

Needs Improvement

 

1

Unsatisfactory

 

 



A/75576823.3 

--------------------------------------------------------------------------------